DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 7-8, filed 12/15/2021, with respect to the rejection(s) of claim(s) 1-27 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bi et al. (US Pat. 10,263,100).	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al. (US Pat. 10,263,100).								Re claim 1, Bi teaches an integrated device (Fig. 1A) comprising: 		.
Re claim 2, Bi teaches the integrated device of claim 1, wherein the first transistor (140) is free of a well (Fig. 1A).
Re claim 3, Bi teaches the integrated device of claim 1, wherein the dielectric layer (130A) is an isolation dielectric layer that is configured to isolate (Col. 6, lines 24-35) the first source (702) and the first drain (704) from the substrate (102).
Re claim 4, Bi teaches the integrated device of claim 1, wherein the dielectric layer has a dielectric thickness in a range of approximately 7-20 nanometers (nm) (Col. 9, lines 50-52 , “…a relatively thick (e.g., from about 10 nm to about 20 nm) REO layer 130 is formed over the substrate 102…”).
Re claim 7, Bi teaches the integrated device of claim 1, wherein a channel from the first plurality of channels (122A, 124A, 126A) includes a metal component and a high K dielectric layer (Col. 6, lines 34-38, “Multi-segmented gate metal regions 1602B, 1602 and multi-segmented high-k dielectric regions 1604 are formed 
Re claim 8, Bi teaches the integrated device of claim 1, further comprising a second transistor (110) formed over the substrate (102) , the second transistor (110) comprising:												the dielectric layer (130A) disposed over the substrate (102);					a second source (1102) disposed over the dielectric layer (130A);			a second drain (1104) disposed over the dielectric layer (130A);				a second plurality of channels (114B, 116B, 118B) coupled to the second source (1102) and the second drain (1104), the second plurality of channels (114B, 116B, 118B) located between the second source (1102) and the second drain (1104); and		a second gate (1902) surrounding the second plurality of channels (114B, 116B, 118B).
Re claim 9, Bi teaches the integrated device of claim 8, wherein the first gate (1602) and the second gate (1902) are part of the same gate (Col. 14, lines 57-64 & Col. 16, lines 15-27). 
Re claim 10, Bi teaches the integrated device of claim 8, wherein the first transistor (140) and the second transistor (110) are each free of a well (Fig. 1A).
Re claim 11, Bi teaches the integrated device of claim 8, wherein the first source (702) and the first drain (704), each includes N type dopant (N+) (Col. 12, lines 39-54), and wherein the second source (1102) and the second drain (1104), each includes P type dopant (P+) (Col. 13, lines 24-40).								Re claim 12, Bi teaches the integrated device of claim 8, wherein the dielectric 
Re claim 13, Bi teaches the integrated device of claim 1, wherein the integrated device is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (Col. 16, lines 42-55).
Claim(s) 14-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al. (US Pat. 10,263,100).								Re claim 14, Bi teaches an apparatus (Fig. 1A) comprising: 				a substrate (102); and 										first transistor means (140) formed over the substrate (102), wherein the first transistor means (140) comprises: 									a dielectric layer (130A) disposed over the substrate (102); 					first source means (702) disposed over the dielectric layer (130A); 				first drain means (704) disposed over the dielectric layer (130A);				first means for channeling (122A, 124A, 126A) coupled to the first source means (702) and the first drain means (704), the first means for channeling (122A, 124A, 126A) located between the first source means (702) and the first drain means (704); and 		first gate means (1602) surrounding the first means for channeling (122A, 124A, 126A).												Re claim 15, Bi teaches the apparatus of claim 14, wherein the first transistor means (140) is free of a well (Fig. 1A)
Re claim 16, Bi teaches the apparatus of claim 14, wherein the dielectric layer (130A) is an isolation dielectric layer that is configured to isolate (Col. 6, lines 24-35) the first source means (702) and the first drain means (704) from the substrate (102).		Re claim 17, Bi teaches the apparatus of claim 14, wherein the dielectric layer has a dielectric thickness in a range of approximately 7-20 nanometers (nm) (Col. 9, lines 50-52 , “…a relatively thick (e.g., from about 10 nm to about 20 nm) REO layer 130 is formed over the substrate 102…”).
Re claim 18, Bi teaches the apparatus of claim 14, further comprising a second transistor means (110) formed over the substrate (102), the second transistor means (110) comprising: 											the dielectric layer (130A) disposed over the substrate (102); 				second source means (1102) disposed over the dielectric layer (130A); 		second drain means (1104) disposed over the dielectric layer (130A);			second means for channeling (114B, 116B, 118B) coupled to the second source means (1102) and the second drain means (1104), the second means for channeling (114B, 116B, 118B) located between the second source means (1102) and the second drain means (1104); and 									second gate means (1902) surrounding the second means for channeling (114B, 116B, 118B).
Re claim 19, Bi teaches the apparatus of claim 18, wherein the second transistor means (110) is configured to be electrically coupled to the first transistor means (140) to 
Re claim 20, Bi teaches the apparatus of claim 18, wherein the first transistor means (140) and the second transistor means (110) are each free of a well (Fig. 1A).
Re claim 21, Bi teaches the apparatus of claim 18, wherein the first source means (702) and the first drain means (704), each includes N type dopant (N+) (Col. 12, lines 39-54), and wherein the second source means (1102) and the second drain means (1104), each includes P type dopant (P+) (Col. 13, lines 24-40).
Re claim 22, Bi teaches the apparatus of claim 18, wherein the dielectric layer (130A) is an isolation dielectric layer that is configured to isolate (Col. 6, lines 24-55) (i) the first source means (702) and the first drain means (704) from the substrate (102), and (ii) the second source means (1102) and the second drain means (1104) from the substrate (102).												Re claim 23, Bi teaches the apparatus of claim 14, wherein the apparatus is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (Col. 16, lines 42-55).
Claim(s) 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al. (US Pat. 10,263,100).	
Re claim 24, Bi teaches a method for fabricating an integrated device (Fig. 1A), comprising:											
Re claim 25, Bi teaches the method of claim 24, wherein the first transistor (140) is configured to operate as a N- type channel metal oxide semiconductor transistor (Col. 6, lines 19-23, “However, it should be understood that the teachings in this detailed description can be applied to the fabrication of a substrate/wafer having any number of nFET nanosheet transistors and pFET nanosheet transistors formed thereon”).			Re claim 26, Bi teaches the method of claim 24, wherein the first transistor (140) is configured to operate as a P-type channel metal oxide semiconductor transistor  (Col. 6, lines 19-23, “However, it should be understood that the teachings in this detailed description can be applied to the fabrication of a substrate/wafer having any number of nFET nanosheet transistors and pFET nanosheet transistors formed thereon”).		Re claim 27, Bi teaches the method of claim 24, further comprising forming a second transistor (110) over the substrate (102), wherein forming the second transistor .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (US Pat. 10,263,100) in view of Zhang et al. (US Pat. 10,700,064).
Re claim 5, Bi teaches the integrated device of claim 1. 				Bi does not explicitly teach wherein each channel from the first plurality of channels has a channel thickness of approximately 5-10 nanometers (nm).
Zhang teaches devices and methods are provided to fabricate multi-threshold voltage gate-all-around field-effect transistor devices (Figs. 1A-D) wherein each channel 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Bi as taught by Zhang and have a channel thickness of approximately 5-10 nanometers (nm) in order to define the threshold voltage (Col. 12, lines 14-21, Zhang).								Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (US Pat. 10,263,100) in view of Zhang et al. (US Pat. 10,700,064).				Re claim 6, Bi teaches the integrated device of claim 1, wherein the first plurality of channels (122A, 124A, 126A) includes a first channel (122A) coupled to the first source (702) and the first drain (704), the first channel having a first channel thickness, and 											wherein a dielectric thickness (Col. 9, lines 50-52 , “…a relatively thick (e.g., from about 10 nm to about 20 nm) REO layer 130 is formed over the substrate 102…”) of the dielectric layer (130A) is equal or less than the first channel thickness of the first channel.									
Bi does not explicitly teach the first channel having a first channel thickness.	
Zhang teaches devices and methods are provided to fabricate multi-threshold voltage gate-all-around field-effect transistor devices (Figs. 1A-D) wherein each channel (112, 114, 116) from the first plurality of channels (112, 114, 116) has a channel thickness of approximately 6-8 nanometers (nm) although the active nanosheet channel layers can be formed with other thickness ranges, depending on the application, (Col. thickness T of the active nanosheet channel layers is in a range of about 6 nm to about 8 nm, although the active nanosheet channel layers can be formed with other thickness ranges, depending on the application.”).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Bi as taught by Zhang and have the first channel having a first channel thickness, and wherein a dielectric thickness of the dielectric layer is equal or less than the first channel thickness of the first channel in order to define the threshold voltage (Col. 12, lines 14-21, Zhang) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM S BOWEN/Examiner, Art Unit 2897                


/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/21/22